Citation Nr: 0933921	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Louis, Missouri.  This case has been advanced 
on the docket.

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not reveal any current 
chronic back disability.


CONCLUSION OF LAW

Chronic back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in December 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  In the December 2007 letter the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was completed prior to the initial 
AOJ adjudication of the claim, such notice was compliant with 
Pelegrini.


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file.  As for the issue of service connection for 
a back disability, the evidence does not establish that the 
Veteran suffered an injury, disease or event noted during 
military service related to the back, and there is also no 
competent evidence of a current back disability or persistent 
or recurrent symptoms of a back disability, and the Board 
finds that affording the Veteran an examination on the issue 
of service connection for a back disability is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has back disability as a result 
of an injury (apparently a diving injury) during service.  In 
a statement received in January 2008 the Veteran asserted 
that he had been treated for his back in 1945 by unit medics.

The Veteran's September 1944 service entrance examination 
noted that the Veteran's neck and spine were normal.  The 
service treatment records contain no complaints or treatment 
related to the back.  The July 1946 service separation 
examination noted that the Veteran's neck and spine were 
normal.

The medical evidence does not reveal any current back 
disability.  To the extent that the Veteran may be claiming 
that he has back pain, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  As such, service 
connection for back disability is not warranted.

The Board notes in passing that the Veteran has offered 
little information concerning his asserted back condition, 
despite having had chances to do so.  In addition to there 
being no diagnosis of a current back disability, there are 
also no details concerning any post-service treatment or 
other such information pertaining to the Veteran's back.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing back problems 
during or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Here, however, as the Veteran simply does not have 
the necessary medical training and/or expertise, he is not 
competent to opine as to whether he has, or has developed, a 
chronic back disability as a result of his military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent that the Veteran may be claiming a back 
condition as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a Veteran must submit medical evidence of a 
current disability.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996). That is, even assuming combat status, the Veteran 
must provide satisfactory evidence of a current disability, 
and he has not done so in this case.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The Veteran asserts that he has tinnitus and hearing loss as 
a result of his military service, including while serving as 
a Navy diver doing demolition work.  He has indicated that he 
was not provided proper ear protection when performing such 
duties.  He also noted that he had experienced tinnitus ever 
since his exposure to noise in service.

In February 2008 the Veteran underwent a VA audiological 
examination that was to address the medical matters presented 
by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds, 
and agrees with the Veteran's representative (as noted in the 
June 2009 informal hearing presentation), that the VA opinion 
obtained in this case is not adequate.

First, the Board observes that the February 2008 VA 
audiologist discounted the Veteran's assertion that he 
performed demolition work during service.  While the 
Veteran's available personnel records are not overly 
informative in detailing the Veteran's duties during service, 
the Board observes that an April 1945 entry in the Veteran's 
service treatment records reflects that the Veteran was 
examined and "found physically fit for Demolition duty."  
In the same manner, a July 1945 entry in the Veteran's 
service treatment records reflects that the Veteran was 
receiving training at the Naval Combat Demolition Training 
And Experimental Base.  The Board finds that it is reasonable 
to assume that the Veteran performed some duties associated 
with demolition during his active service.

The February 2008 VA audiological examination report 
essentially stated that the Veteran "reported" that his 
hearing loss began when the Veteran was 40 years old.  The 
Board observes that the February 2008 audiologist made the 
following statement:

Since the [Veteran] admits significant 
post military noise exposure, and admits 
onset of his hearing loss and tinnitus as 
well as past his military duty, it would 
be difficult to construct a cause [and] 
effect relationship between his military 
duty and [the Veteran's] hearing loss.

The Veteran has indicated in a March 2008 statement that he 
had informed the February 2008 VA audiologist that his 
hearing problems had worsened over the past 40 years, and 
that he had had not informed the February 2008 VA audiologist 
that his hearing problems had begun when he was 40 years old.  

While the February 2008 VA audiologist obviously did not 
intentionally record incorrect information in the report, the 
fact remains that the February 2008 opinion of etiology 
appears to be based, at least to a large part, on a statement 
the Veteran contends that he (the Veteran) did not make, and 
discounting of his demolition activity during service.

Based on the foregoing, the Board finds that the Veteran 
should again be afforded a VA audiological examination that 
addresses the medical matters presented by this appeal and is 
based on the Veteran's service record and all pertinent 
medical and lay evidence as provided by 38 U.S.C.A. § 1154(a) 
(West 2002).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether he has any hearing loss and/or 
tinnitus related to service.  Following 
examination of the Veteran (to include 
eliciting the Veteran's service and post-
service medical history concerning 
hearing loss and tinnitus) and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current hearing loss or tinnitus 
that was caused, or aggravated, by his 
military service, to include reported 
exposure to acoustic trauma from 
participation in demolition activity in 
service.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for tinnitus and bilateral 
hearing loss.  If either benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


